DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to the title has obviated the objection to title. The amendment to the claims has obviated the USC 112 rejections.

Claim Objections
Claim 8 is objected to because of the following informalities: “programmed” is spelled “programed” which is inconsistent with the remaining uses of the term. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US 2005/0255354 A1).
Regarding claim 1, Yamasaki discloses an apparatus comprising: a plurality of fuel cell devices 1 capable of supplying heat and power to a heat load and power load (paragraph 6); a control device 5 connected to the fuel cell devices 1 (see Figure 1), the control device 5 programmed to: determine an operation mode based on heat demand or power demand and control efficiency based upon the operation mode (paragraph 6); in response to a heat demand value being smaller than a predetermined value, prioritizing power generation efficiency by controlling power generation amounts of the fuel cells to be the same (paragraph 26).
Regarding claim 2, Yamasaki discloses that control of heat and power demand is based upon power consumption (paragraph 3).
Regarding claims 5 and 6, Yamasaki discloses that when the power output value is greater than the standard predetermined value then at least one fuel cell has its power generation stops (paragraph 58).
Regarding claims 8 and 9, Yamasaki discloses that the heat and power demands are based upon target values and the heat target value is based upon the heat capacity of a hot water tank (paragraph 20).
Regarding claims 10 and 11, Yamasaki discloses that power output of each fuel cell is corrected by modulating the power outputs of each fuel cell individually the maximize the life (durability) of the fuel cells (paragraph 39).
Regarding claim 12, Yamasaki discloses that determining an operating schedule based upon priority of power generation of the fuel cells (paragraph 24).
Regarding claim 13, Yamasaki discloses that each of the fuel cells are connected to a heat load and the controller controls the fuel cells depending on heat demand of the heat loads (paragraph 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki as applied to claim 1 above, and further in view of Åström (US 2013/0171533 A1).
Yamasaki does not disclose details associated with the fuel cell system’s connection to a power grid. Åström—in an invention for a control system for a plurality of fuel cells—discloses that the fuel cells are connected to a power grid for providing power to the grid and controlling for power outages of the grids for compensate for changes in power demand (paragraph 29). It would have been obvious to one having ordinary skill in the art at the time of invention to add control means to Yamasaki to compensate for grid outages as suggested by Åström.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725